internal_revenue_service number release date index number -------------------------------------- ----------------- ------------------ ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number -------------------- refer reply to cc corp b06 plr-116472-12 date date legend distributing ---------------------------------------------------------------------- ----------------------------------------------------------- ----------------- controlled ----------------------------------------------------------------- -------------------- controlled ----------------------------------------------------------------- -------------------- business a --------------------------------------------- business b ----------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- business c business d land -------------------------------------------------------------------------------- --------- ------------------------------------------------------------------ --------------------- shareholder -------------------------------------------------------------- -------------------- shareholder ----------------- plr-116472-12 -------------------------------------------------------------- shareholder -------------------------------------------------------------- ---------------- state x date date a b c d dear -------------- ------------- ------------------------- ----------------- ------------------------------ --------------------------------- ------------------------------ ------------------------------ this letter responds to your date request for rulings on certain federal_income_tax consequences of the proposed transaction defined below the information provided in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the distributions defined below i satisfy the business_purpose requirement of sec_1 b of the income_tax regulations ii are being used principally as a device for the distribution of the earnings_and_profits of distributing controlled or controlled or any combination thereof see sec_355 of the internal_revenue_code and sec_1 d or iii are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in distributing controlled or controlled see sec_355 and sec_1 summary of facts distributing is a closely held state x corporation that was incorporated on date since date distributing has been treated as a subchapter_s_corporation distributing has plr-116472-12 one class of stock outstanding voting common_stock distributing’s stock is owned equally by shareholder shareholder and shareholder the shareholders distributing is engaged in business a business b business c and business d distributing also owns the land the financial information submitted by distributing indicates that business a business b and business d has each had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years disagreements have developed among the shareholders concerning the operation and management of business b business c and business d shareholder is interested in business b and business c shareholder is interested in business d shareholder is not interested in any of these businesses accordingly distributing has structured the proposed transaction described below proposed transaction for what is represented to be a valid business_purpose distributing has proposed the following transaction the proposed transaction i distributing will form controlled and controlled as state x corporations each controlled will make an election under sec_1362 to be treated as a subchapter_s_corporation and will have one class of stock outstanding voting common_stock ii distributing will transfer the assets of business b and business c to controlled in exchange for all of the stock of controlled and the assumption by controlled of the liabilities associated with those assets and of the loan obligation described below distributing will transfer the assets of business d and dollar_figurea to controlled in exchange for all of the stock of controlled and the assumption by controlled of the liabilities associated with those assets the contributions iii distributing will distribute all of the controlled stock to shareholder and all of the controlled stock to shareholder the distributions iv distributing will distribute dollar_figureb to shareholder the cash distribution prior to the proposed transaction shareholder will loan dollar_figurec to distributing in exchange for a promissory note with a rate of interest equal to the applicable_federal_rate the loan obligation also prior to the proposed transaction distributing will sell the land for cash the sale in the contributions to equalize the value of controlled with the value of controlled distributing will transfer the dollar_figurec received from shareholder and an additional dollar_figured received in the sale to controlled and controlled will assume the loan obligation the remainder of the proceeds received in the sale will be used as necessary to fund the cash distribution plr-116472-12 after the proposed transaction the shareholders will continue to own equally all of the stock of distributing and distributing will be engaged in business a shareholder will own all of the stock of controlled which will be engaged in business b and business c and shareholder will own all of the stock of controlled which will be engaged in business d representations the following representations are made with regard to the proposed transaction a the indebtedness if any owed by controlled or controlled to distributing after the distributions will not constitute stock_or_securities b no part of the consideration to be distributed by distributing in the distributions will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing c the five years of financial information submitted for business a conducted by distributing is representative of the business's present operation and with regard to this business there have been no substantial operational changes since the date of the last financial statements submitted d the five years of financial information submitted for business b to be transferred to controlled is representative of the business’s present operation and with regard to this business there have been no substantial operational changes since the date of the last financial statements submitted e the five years of financial information submitted for business d to be transferred to controlled is representative of the business’s present operation and with regard to this business there have been no substantial operational changes since the date of the last financial statements submitted f neither business a nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of the distributions in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the distributions distributing will have been the principal_owner of the goodwill and significant assets of business a and will continue to be the principal_owner following the distributions g neither business b nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of the distributions in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the distributions plr-116472-12 distributing will have been the principal_owner of the goodwill and significant assets of business b following the distributions controlled will be the principal_owner of the goodwill and significant assets of business b h neither business d nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of the distributions in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the distributions distributing will have been the principal_owner of the goodwill and significant assets of business d following the distributions controlled will be the principal_owner of the goodwill and significant assets of business d i following the distributions distributing controlled and controlled will each continue the active_conduct of its business independently and with its separate employees j the distributions are being carried out for the following corporate business purposes i fit and focus ii efficiency of management and iii reduction of costs the distributions are motivated in whole or substantial part by one or more of these corporate business purposes k the distributions are not being used principally as a device for the distribution of the earnings_and_profits of distributing controlled or controlled or any combination thereof l for purposes of sec_355 immediately after the distributions no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distributions m for purposes of sec_355 immediately after the distributions no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled or controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled or controlled stock that either i was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distributions or ii is received in the distributions to the extent attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distributions plr-116472-12 n the total adjusted_basis of the assets distributing will transfer to each controlled in the contributions will equal or exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by the respective controlled in the contributions and ii the sum of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing from the respective controlled in the contributions and transferred by distributing to its creditors in connection with the reorganization o other than the loan obligation the liabilities assumed within the meaning of sec_357 by each controlled in the contributions and the liabilities to which the transferred assets are subject will have been incurred in the ordinary course of business and will be associated with the assets being transferred p the total fair_market_value of the assets distributing will transfer to each controlled in the contributions will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by the respective controlled in the contributions ii the amount of any liabilities owed to the respective controlled by distributing that are discharged or extinguished in connection with the contributions and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing from the respective controlled in the contributions the fair_market_value of the assets of each controlled will exceed the amount of its liabilities immediately after the contributions q distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the proposed transaction r no intercorporate debt will exist among distributing controlled and controlled at the time of or subsequent to the distributions s payments made in connection with all continuing transactions if any among distributing controlled and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length t no two parties to the transaction are investment companies as defined in sec_368 and iv u the distributions are not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing controlled or controlled including any predecessor or successor of any such corporation plr-116472-12 v immediately after the transaction as defined in sec_355 either i neither distributing controlled nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 or no person will hold a percent or greater interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 who did not hold such an interest in such corporation immediately before the transaction as defined in sec_355 w distributing controlled controlled and the shareholders will each pay their own expenses if any incurred in connection with the proposed transaction x the dollar_figurec loaned by shareholder in exchange for the loan obligation will come solely from shareholder and the loan obligation is a bona_fide debt incurred at arms-length reflected by a written promissory note with a rate of interest equal to the applicable_federal_rate rulings based solely on the information submitted and representations made we rule as follows with regard to the proposed transaction each of the contributions followed by its respective distribution will qualify as a reorganization within the meaning of sec_368 with respect to each reorganization distributing and the respective controlled will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized to distributing on the contributions sec_361 sec_357 no gain_or_loss will be recognized to controlled or controlled on the contributions sec_1032 the basis of each asset acquired by controlled or controlled in the contributions will equal the basis of that asset in distributing’s hands immediately before the contributions sec_362 controlled and controlled 2’s holding_period for each asset acquired in the contributions will include the period distributing held that asset sec_1223 no gain_or_loss will be recognized to distributing on the distributions sec_361 no gain_or_loss will be recognized to and no amount will be includible in the income of shareholder or shareholder on the receipt of controlled or controlled stock in the distributions sec_355 plr-116472-12 the basis of the distributing and controlled or controlled stock in the hands of shareholder and shareholder immediately after the distributions will equal the basis of the distributing stock held by the shareholder immediately before the distributions allocated between the stock of distributing and controlled or controlled in proportion to the fair_market_value of each immediately following the distributions in accordance with sec_1_358-2 sec_358 sec_358 shareholder and shareholder 2’s holding_period for the controlled or controlled stock received in the distributions will include the period the shareholder held the distributing stock with respect to which the distributions are made provided the shareholder held that stock as a capital_asset on the date of the distributions sec_1223 earnings_and_profits will be allocated between distributing controlled and controlled in accordance with sec_312 and sec_1_312-10 distributing’s accumulated_adjustments_account immediately before the contributions and distributions will be allocated among distributing controlled and controlled in a manner similar to the manner in which the earnings_and_profits of distributing will be allocated under sec_312 in accordance with sec_1_1368-2 controlled and controlled will be subject_to sec_1374 with respect to all assets they acquire in the contributions to the same extent distributing is subject_to sec_1374 with respect to those assets for purposes of sec_1374 controlled and controlled 2’s recognition_period will be reduced by the portion of distributing’s recognition_period that expires prior to the contributions sec_1374 distributing’s momentary ownership of the stock of controlled and controlled as part of the contributions and distributions will not cause controlled or controlled to have an ineligible shareholder for any portion of its first taxable_year under sec_1361 if each of controlled and controlled otherwise meets the requirements of a small_business_corporation under sec_1361 it will be eligible to elect to be a subchapter_s_corporation under sec_1362 for its first taxable_year sec_1368 and not sec_356 will apply to the cash distribution caveats we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular we express no opinion regarding i whether the distributions satisfy the business_purpose requirement of sec_1_355-2 ii plr-116472-12 whether the distributions are being used principally as a device for the distribution of the earnings_and_profits of distributing controlled or controlled or any combination thereof see sec_355 and sec_1_355-2 and iii whether the distributions are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in distributing controlled or controlled see sec_355 and sec_1_355-7 procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this ruling letter in accordance with the power_of_attorney on file in this office a copy of this ruling letter is being sent to your authorized representative sincerely _mark j weiss___________________ mark j weiss reviewing attorney branch office of associate chief_counsel corporate cc
